Citation Nr: 1755806	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to April 1971.  He had no foreign or overseas service.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at the RO in June 2013 and again at a videoconference before the undersigned Veterans Law Judge (VLJ) in October 2016.  Transcripts of each are of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss, including sensorineural hearing loss, was first demonstrated many years after active service and is not related to any disease, injury, or incident of service. 

2.  Chronic bilateral tinnitus was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in November 2011 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) and personnel records have been obtained.  
Of record is a July 2013 report from a private physician in support of the Veteran's claims.  

Additionally, the Veteran has been given a VA examination as to the service-connection claims in February 2012.  At the time of the examination his claims file was reviewed prior to the examination and prior to the rendition of a medical nexus opinion by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2012).

The Veteran testified in support of his claims at a June 2013 RO hearing and again at a videoconference before the undersigned Veterans Law Judge (VLJ) in October 2016.  Transcripts of each are of record.  

There has been no allegation that there is any deficiency with respect to any VA notice, or as to the conduct of the Veteran's RO hearing or Board videoconference.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. at 121-22.  Thus, the Board finds that the duty to assist has been met.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

On pre-induction examination on April 21, 1970, the Veteran's puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
0 (15)
0 (10)
0 (10)
Not tested
15 (20)
Left Ear
0 (15)
0 (10)
0 (10)
Not tested
15 (20)

The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

The Veteran was given a hearing Profile of "1" [normal].  In an adjunct medical history questionnaire the Veteran denied having or having had a hearing loss, although he reported having or having had a number of other physical complaints.  

Because it is unclear whether such thresholds at service entrance were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975. 

On examination at discharge from active duty in April 1971 the Veteran's puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
10
5
5
Not tested
10
Left Ear
10
10
10
Not tested
15

The Veteran was given a hearing Profile of "1" [normal].  In a medical history questionnaire at discharge from active duty in April 1971 the Veteran denied having or having had a hearing loss, although he reported having or having had a number of other physical complaints.  

Records of Dr. T. Sinsky reflect that the Veteran was seen from 1996 to 2006 for a number of medical problems but there is no reference to hearing loss or tinnitus.  

The Veteran's original claim for service connection for purposes of receipt of VA disability compensation, VA Form 21-526, was received in September 2011 and in which he claimed service connection for, in pertinent part, hearing loss and tinnitus.  He did not report having any postservice treatment or evaluations for hearing loss or tinnitus.  

On VA examination in February 2012 the Veteran's claim file was reviewed.  The examiner also cited to specific STRs, i.e., audiometric testing at service entrance and service discharge.  Audiometric testing revealed the Veteran's puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
10
10
10
25
45
Left Ear
10
10
15
25
50

Speech discrimination ability was 100 percent in each ear.  The use of puretone test results and speech discrimination ability were certified as appropriate for use in testing the Veteran's hearing acuity.  The diagnosis was a bilateral sensorineural hearing loss.  

The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale was that audiograms dated April 21, 1970 and April 12, 1971 (separation) showed hearing within normal limits in both ears.  There were no significant changes from the first to the second test.  Veteran reported military noise exposure during active duty from grenades, M-16s, M-79s, rocket launchers, and charge explosions.  He described similar noise exposure during his National Guard duties.  He reported his National Guard commitment was 1 weekend a month and 2 weeks a year for about 6 years.  He described an incident during active duty in which a grenade exploded near him.  There were no service medical records from his later National Guard commitment.  There was no evidence of hearing loss during his military service or in the years following, until the present.  Veteran denied civilian occupational and recreational noise exposure.  

With respect to tinnitus, the Veteran reported having had the onset of tinnitus at about the time he was near a grenade [explosion] while on active duty.  The examiner opined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50% probability or greater) a symptom associated with the hearing loss because tinnitus was known to be a symptom associated with hearing loss.  

Thereafter, the RO attempted to obtain the Veteran's STRs of his reserve service following his discharge from active duty in 1971.  In April 2012 a response was received that no STRs could be located.  

In February 2013 the RO made a Formal Finding of the Unavailability of Service Treatment Records for the Veteran's service in the reserves following his discharge in April 1971 from active duty.  The steps taken to locate the records were set forth.  

At the June 2013 hearing before a Decision Review Officer (DRO) the Veteran testified that during training for grenade throwing a fellow soldier threw his grenade to short and it exploded in close proximity to the Veteran.  This acoustic trauma was the immediate cause of his current bilateral hearing loss and bilateral tinnitus.  He had been unable to hear for about two days.  However, he had been assured that his hearing acuity would return to normal and, so, there was no need to go on sick call.  However, his hearing acuity had never returned to normal and the tinnitus had not stopped.  For the last 20 years he had used a "white" noise machine to disguise his persistent tinnitus.  After service he had worked for John Deere and for a while was involved in plant supervision but had been required to wear hearing protection when out in the plant.  

A July 2013 letter from Dr. L. P. Alt states that when the Veteran was seen that month he complained of having decreased hearing, the onset of which was in 1971, and he reported that this was associated with military experience.  He also complained of difficulty breathing through his nose for the last 20 years.  On physical examination the Veteran's external ear canals and tympanic membranes were normal.  It was reported that an audiogram revealed a bilateral symmetric mild hearing loss in the low frequencies, and a moderate to severe hearing loss in the high frequencies.  The impressions were a sensorineural hearing loss and nasal obstruction.  It was reported that the Veteran was using hearing amplification.  

At the October 2016 videoconference the Veteran testified that during training for grenade throwing a fellow soldier threw his grenade to short and it exploded in close proximity to the Veteran.  This acoustic trauma was the immediate cause of his current bilateral hearing loss and bilateral tinnitus.  He had been unable to hear for about two days.  However, he had been assured that his hearing acuity would return to normal and, so, there was no need to go on sick call.  However, his hearing acuity had never returned to normal and inservice audiometric testing disclosed a shift in threshold levels, indicating a hearing loss.  After service he had continued to having difficulty hearing, which had been observed by his wife, and he had worked in an office environment and, so, was not exposed to loud noise.  As a result of his VA hearing examination in 2012 he had been given hearing aids.  

In December 2016 additional service personnel records were received but these make no reference to either hearing loss or tinnitus.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss as well as in some circumstances tinnitus, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) held "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'."  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, and tinnitus is not warranted.  In this regard, the Veteran's STRs are negative for tinnitus and a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss or tinnitus.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, in the opinion of the 2012 VA examiner, reflect a shift in auditory thresholds at any relevant frequency in either ear.  This is contrary to the Veteran's lay hypothesizing to the contrary.  Thus, the holding in Hensley, Id., is inapposite.  

While the Veteran has contended that the audiometric testing at service separation did reflect a significant change in threshold levels and, so, was indicative of a hearing loss, this is in substance a medical opinion.  Such a medical opinion is competent only from a source with proper medical training, expertise, and knowledge.  In this case, there is no showing that the Veteran has such medical training, expertise, and knowledge and, accordingly, his lay assertions in this regard are simply not competent.  

Moreover, a fair reading of the 2012 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma from a grenade explosion during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss, including a sensorineural hearing loss, and tinnitus should be conceded as being due to inservice acoustic trauma.  

Significantly, the Veteran did not reported having or having had disability or symptoms indicative of chronic hearing loss or tinnitus in a medical history questionnaire at separation and at the time of his separation examination clinical evaluation of his ears and audiometric testing were negative for hearing loss and tinnitus.  In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss.  The Veteran's separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, the opinion of the 2012 VA examiner was that any slight difference upon comparison of service entrance and separation audiometric testing in the threshold levels, in decibels, at the relevant frequencies in each ear were not significant.  This is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.  

The 2012 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss and tinnitus were unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  

Furthermore, the Veteran has not even reported that he had sought treatment with VA or any clinical source after service, until shortly after filing his original claim for service-connected VA disability compensation benefits.  See Curry v. Brown, 7 Vet. App. 59, 64 (1994) ("[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones).  His first reports of hearing loss and tinnitus, and attempts to link them to inservice acoustic trauma, do not antedate filing his claim in 2011, a time approaching almost four decades after his 1971 discharge from active service.  

As to the more recent clinical evidence which reflects that the Veteran relates his current hearing loss and acoustic to acoustic trauma during military service and continuous hearing loss thereafter, this record does no more than repeat the substance of the Veteran's statements on file.  While recorded by a medical professional, this record adds no other comment, observation, diagnosis or conclusion of a medical nature; rather, it is merely repetitive in that it simply repeats the Veteran's statements and testimony.  As such, this record has no significant probative value above that of the Veteran's lay statements.  In other words, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  

Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss and tinnitus until 2011, almost four decades after military service.  Moreover, he has not proffered any reason for not having filed claims for service connection for hearing loss and tinnitus at a much earlier time, including as early as 1996 when he received private medical treatment for multiple other physical conditions.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss or tinnitus at service discharge; his not having sought treatment or disability compensation for hearing loss or tinnitus for several decades after service; the fact that his post-service clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss or tinnitus, for many years after his service discharge, to be persuasive evidence against his claims.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Here, if the Veteran had in fact had chronic hearing loss or tinnitus since the inservice acoustic trauma it would be reasonable to expect that he would have claimed these when he first had an opportunity for file a claim for VA disability compensation.  However, he did not.  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service discharge in 1971 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties or tinnitus even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss or tinnitus during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, because the Veteran is untrained and uneducated in medicine he is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claims.  Rather, it is probative evidence against the claims.  

Therefore, the Board finds that because the Veteran's chronic hearing loss, including a sensorineural hearing loss, and tinnitus were first manifested several decades after active service and any acoustic trauma therein, and are not related to any disease, injury, or incident of military service, direct service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss and tinnitus, is not warranted.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral tinnitus and for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


